Citation Nr: 1531283	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-14 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received with respect to a previously denied service connection claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression and delusional disorder, among other similar diagnoses, to include as due to military personal assault.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to October 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2011, the Board remanded the claim for additional notification.  

The Board has recharacterized the reopened claim as an acquired psychiatric disability, to encompass all of the psychiatric diagnoses raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The paper claims folder includes electronic records within the Virtual VA and Veterans Benefits Management System (VBMS).  These electronic records have been considered as part of the appeal.  

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2004 decision, the United States Court of Veteran's Appeals (Court) dismissed the Veteran's appeal of a September 2003 Board decision denying service connection for PTSD.  

2.  The September 2003 Board decision is final. 

3. The evidence received since the September 2003 Board decision relates to an unestablished fact necessary to substantiate the PTSD claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2003 Board decision is final.  38 U.S.C.A. §§ 7104, 7264, 7266 (West 2014); 38 C.F.R. § 20.1100 (2014).
	
2.  The Veteran has submitted new and material evidence to reopen a claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  As the instant decision to grant the petition to reopen is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; See also Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).  

New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The claim for PTSD was last finally denied in a September 2003 Board decision due to absence of current disability.  New and material evidence was not received within the appeal period.  The Veteran withdrew his appeal to the Court, and the Court dismissed the appeal in November 2004.  The September 2003 Board denial is therefore final.  38 U.S.C.A. §§ 7104, 7264, 7266 (West 2014); 38 C.F.R. § 20.1100 (2014). 

At the time of the Board decision, service treatment records (STRs), contemporaneous private and VA treatment records, VA examination reports, March 2001 Board hearing transcript, and various contemporaneous written statements by the Veteran were of record.  The Board denied the claim because a preponderance of the evidence was against a finding that the Veteran had PTSD.   

Since then, updated medical records and lay statements have been received.  Notably, they show that the Veteran continues to receive psychiatric medical treatment and has been diagnosed with PTSD due, in part, to military personal assault.  For purposes of reopening the claim, the Veteran's reports about an in-service personal assault are presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The newly received medical records suggest that the Veteran may have PTSD or a related psychiatric disorder that is at least partially attributable to the reported in-service personal assault.  (VA treatment records from March 2004, May 2007, April 2012, and September 2013).  The evidence is, therefore, new and material, and the claim of service connection for PTSD is reopened. 


ORDER


The petition to reopen the previously denied service connection claim for PTSD is granted.


REMAND

Another personnel record request is needed.  In 1999, the Veteran's Congressman made several efforts to obtain pertinent records from Federal custodians.  An April 1999 response from the 902nd Military Intelligence Battalion reflects a possibility that the National Security Administration (NSA) may have polygraph records for the Veteran.  The Congressman sent a November 1999 letter to the NSA requesting information, but a response is not of record.  Also, a May 1999 National Personnel Records Center (NPRC) letter to the Congressman reports that photocopies of the Veteran's security clearance were of record and enclosed.  However, it is unclear whether the NPRC records sent to the Congressman were ever associated with the claims folder.  To fulfill VA's obligation to assist in obtain records in Federal custody, additional requests for the any security clearance and polygraph records pertaining to the Veteran from the NPRC and NSA is needed.

A VA psychiatric medical examination and opinion are needed for the reopened acquired psychiatric disability claim.  The reopened service connection claim for PTSD has been recharacterized as an acquired psychiatric disorder, to include additional psychiatric diagnoses raised by the record.  Clemons, supra.  

The record does not include notice about PTSD claims based upon personal assault.  Appropriate notification is needed as described in the instructions below.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a specific notice letter about the information and evidence necessary to substantiate a PTSD claim based on in-service personal assault.  Inform him that evidence from sources other than the service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5) (2014).

2.  Contact the National Personnel Records Center (NPRC) and National Security Administration (NSA) for 1964 security clearance records, including polygraph reports, for the Veteran.  Make as many requests as necessary to secure these records or until it is clear further search efforts would be futile.  If the records cannot be located, create a Formal Finding of Unavailability documenting the search actions taken and their results.  Provide notice to the Veteran and his representative about the results from the search efforts.

3.  After completing the development action requested above, schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.
A multiaxial evaluation based on DSM-IV diagnostic criteria should be done.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

Additionally, for all non-PTSD psychiatric diagnoses of record, the examiner must express a medical opinion on whether it is at least as likely as not (50 percent probability or greater) that any such currently diagnosed disability is otherwise attributable to active service.  

The examiner is advised for compensation purposes any clinical psychiatric diagnosis shown since the beginning of the claims period in August 2006 is considered a current psychiatric disability for VA compensation purposes.  Cohen v. Brown, 10 Vet. App. 128, 140-42 (1997).

The examination report should include the complete rationale for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


